Case 18-07445        Doc 26     Filed 01/16/19     Entered 01/16/19 15:13:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07445
         Connie J Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/14/2018.

         2) The plan was confirmed on 05/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/10/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,775.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07445       Doc 26     Filed 01/16/19    Entered 01/16/19 15:13:35              Desc          Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor                $920.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $920.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                    $52.44
     Other                                                              $21.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $74.20

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal        Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
 ATLAS ACQUISITIONS LLC        Unsecured            NA         637.69        637.69           0.00         0.00
 BECKET & LEE LLP              Unsecured         300.00        295.53        295.53           0.00         0.00
 CAPITAL ONE AUTO FINANCE      Secured       18,759.00     18,874.09     18,874.09         775.70        70.10
 INTERNAL REVENUE SERVICE      Unsecured      1,000.00       6,155.52      6,155.52           0.00         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         645.00        645.39        645.39           0.00         0.00
 MERRICK BANK                  Unsecured         811.00        810.61        810.61           0.00         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,651.00       1,651.28      1,651.28           0.00         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         617.00        617.03        617.03           0.00         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         830.00        805.88        805.88           0.00         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         487.00        462.64        462.64           0.00         0.00
 PAYDAY LOAN STORE             Unsecured         400.00        508.34        508.34           0.00         0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         842.00        815.82        815.82           0.00         0.00
 QUANTUM3 GROUP                Unsecured         232.00        207.40        207.40           0.00         0.00
 TCF                           Unsecured         300.00           NA            NA            0.00         0.00
 TRUST LENDING LLC             Unsecured         350.00           NA            NA            0.00         0.00
 VERIZON WIRELESS              Unsecured         700.00           NA            NA            0.00         0.00
 VILLAGE OF OAK LAWN           Unsecured         200.00           NA            NA            0.00         0.00
 PLAIN GREEN LOANS             Unsecured      1,122.90            NA            NA            0.00         0.00
 SKO BRENNER AMERICAN INC      Unsecured          33.33           NA            NA            0.00         0.00
 WEBBANK/FINGERHUT             Unsecured      1,518.92            NA            NA            0.00         0.00
 WOW INTERNET & CABLE          Unsecured         276.94           NA            NA            0.00         0.00
 CCS/FIRST NATIONAL BANK       Unsecured         415.00           NA            NA            0.00         0.00
 CHARTER ONE BANK              Unsecured         480.00           NA            NA            0.00         0.00
 CITIZENS BANK NA              Unsecured      1,000.00            NA            NA            0.00         0.00
 CITY OF AURORA                Unsecured         200.00           NA            NA            0.00         0.00
 COMCAST CABLE/XFINITY         Unsecured         400.00           NA            NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07445       Doc 26      Filed 01/16/19    Entered 01/16/19 15:13:35                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 CRED MGMT LP/WOW INTERNET      Unsecured         195.00           NA           NA             0.00        0.00
 DDA RECOVERY                   Unsecured         971.20           NA           NA             0.00        0.00
 DUKE N DUKE                    Unsecured         353.00           NA           NA             0.00        0.00
 1ST PREMIER BNK/JEFF CAP SYS   Unsecured         532.00           NA           NA             0.00        0.00
 1ST PREMIER BNK/JEFF CAP SYS   Unsecured         449.00           NA           NA             0.00        0.00
 FUTURE INCOME PAYMENTS LLC     Unsecured      6,000.00            NA           NA             0.00        0.00
 MABT/CONTFIN                   Unsecured         642.00           NA           NA             0.00        0.00
 MERCH & MED/TCF NATL BANK      Unsecured         226.00           NA           NA             0.00        0.00
 AAA AUTO INSURANCE             Unsecured         188.73           NA           NA             0.00        0.00
 AFNI INC/COMCAST               Unsecured         490.80           NA           NA             0.00        0.00
 AT&T                           Unsecured          33.00           NA           NA             0.00        0.00
 AT&T UNIVERSAL                 Unsecured         507.33           NA           NA             0.00        0.00
 ATT MOBILITY                   Unsecured         400.00           NA           NA             0.00        0.00
 BIG PICTURE LOANS              Unsecured      1,238.92            NA           NA             0.00        0.00
 BMO HARRIS BANK                Unsecured         260.88           NA           NA             0.00        0.00
 WORLD ACCEPTANCE CORP          Unsecured      2,700.00       2,325.74     2,325.74            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00               $0.00                  $0.00
       Mortgage Arrearage                                   $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                         $18,874.09             $775.70                 $70.10
       All Other Secured                                    $0.00               $0.00                  $0.00
 TOTAL SECURED:                                        $18,874.09             $775.70                 $70.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $15,938.87                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                                $74.20
        Disbursements to Creditors                               $845.80

 TOTAL DISBURSEMENTS :                                                                           $920.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07445        Doc 26      Filed 01/16/19     Entered 01/16/19 15:13:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
